DETAILED ACTION

The Information Disclosure Statement(s) filed 06/21/2021 has been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the following informalities: Please omit the phrase [and to a system] in line 1 of the abstract.  
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 contains a minor typographical error at the conclusion of the claim. Please replace [;] with “.”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite. In the instant case, Claim 1 claims an apparatus in lines 2-10 of the claim, “the hybrid helicopter including: at least one main rotor provided with a plurality of first blades and providing the hybrid helicopter with at least part of its lift and/or forward propulsion; at least one propeller provided with a plurality of second blades and providing the hybrid helicopter with at least part of its forward propulsion; an automatic piloting device; and at least one calculator”. Claim 1 then subsequently claims a method of using the apparatus in the same claim, “wherein the method comprises the following steps: determining flight conditions of the hybrid helicopter using at least one sensor of the hybrid helicopter, the flight conditions including a speed relative to air of the hybrid helicopter and an aerodynamic slope of a path followed by the hybrid helicopter; determining a first value of a first characteristic of the propeller(s) using a first database and as a function of the flight conditions; determining a second value of a second characteristic of the main rotor(s) using a second database and as a function of the first value of the first characteristic so as to limit noise generation due to a vortex wake caused by each rotating first blade of the main rotor(s); and implementing a stabilized flight phase of the hybrid helicopter by applying the first value of the first characteristic to the propeller(s) and by applying the second value of the second characteristic as determined to the main rotor(s)”. Claims 2-18 which are dependent on claim 1 are similarly rejected. For purposes of examination, Examiner will construe the claim to be a method claim including the composition of the apparatus as best understood. See MPEP 2173.05(p)
Examiner’s Note: Examiner will construe claim 1 to read: “A method of reducing in-flight noise for a hybrid helicopter, wherein the method comprises the following steps: determining flight conditions of a hybrid helicopter; wherein the hybrid helicopter includes: at least one main rotor provided with a plurality of first blades and providing the hybrid helicopter with at least part of its lift and/or forward propulsion; at least one propeller provided with a plurality of second blades and providing the hybrid helicopter with at least part of its forward propulsion; an automatic piloting device; and at least one calculator; wherein the flight conditions of the hybrid helicopter are determined using at least one sensor of the hybrid helicopter, the flight conditions including a speed relative to air of the hybrid helicopter and an aerodynamic slope of a path followed by the hybrid helicopter; determining a first value of a first characteristic of the propeller(s) using a first database and as a function of the flight conditions; determining a second value of a second characteristic of the main rotor(s) using a second database and as a function of the first value of the first characteristic so as to limit noise generation due to a vortex wake caused by each rotating first blade of the main rotor(s); and implementing a stabilized flight phase of the hybrid helicopter by applying the first value of the first characteristic to the propeller(s) and by applying the second value of the second characteristic as determined to the main rotor(s).”  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-16, and 18 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Villa (US 20190340933 A1).
Regarding claim 1, Villa teaches a method of reducing in-flight noise for a hybrid helicopter, wherein the method comprises the following steps: determining flight conditions of a hybrid helicopter (¶ [0025, 0050-0052, 0060, 0067, 0074-0080, 0085-0086]); wherein the hybrid helicopter includes: at least one main rotor provided with a plurality of first blades and providing the hybrid helicopter with at least part of its lift and/or forward propulsion (Figure 1); at least one propeller provided with a plurality of second blades and providing the hybrid helicopter with at least part of its forward propulsion (Figure 1); an automatic piloting device (¶ [0035]); and at least one calculator (¶ [0049]); wherein the flight conditions of the hybrid helicopter are determined using at least one sensor of the hybrid helicopter (¶ [0022]), the flight conditions including a speed relative to air of the hybrid helicopter (¶ [0022-0024]) and an aerodynamic slope of a path followed by the hybrid helicopter (abstract limitation as any flight path has an aerodynamic slope); determining a first value of a first characteristic of the propeller(s) using a first database and as a function of the flight conditions (¶ [0025, 0050-0052, 0060, 0067, 0074-0080, 0085-0086]); determining a second value of a second characteristic of the main rotor(s) using a second database and as a function of the first value of the first characteristic so as to limit noise generation due to a vortex wake caused by each rotating first blade of the main rotor(s) (¶ [0005, 0022-0025, 0049-0055, 0059-0061, 0065-0069, 0073, 0084-0098]); and implementing a stabilized flight phase of the hybrid helicopter by applying the first value of the first characteristic to the propeller(s) and by applying the second value of the second characteristic as determined to the main rotor(s) (¶ [0005, 0022-0025, 0049-0055, 0059-0061, 0065-0069, 0073, 0084-0098]). 
Regarding claim 2, Villa teaches the invention discussed in claim 1, wherein the method of reducing noise is engaged: either by operating an engagement device, the engagement device transmitting a signal to the calculator; or automatically as a function of the position of the hybrid helicopter within a terrestrial frame of reference and/or as a function of the distance between the hybrid helicopter and the overflown ground (¶ [0049-0055, 0059-0061]).  
Regarding claim 3, Villa teaches the invention discussed in claim 1, wherein the step of implementing the stabilized flight phase includes the following substep: automatically controlling the propeller(s) using the first value of the first characteristic, and automatically controlling the main rotor(s) using the second value of the second characteristic by means of the automatic piloting device of the hybrid helicopter (¶ [0035, 0088-0092]).
Regarding claim 4, Villa teaches the invention discussed in claim 3, wherein the step of automatically controlling includes the following substeps: determining a first setpoint for controlling the pitch of the second blades of the propeller(s), the first setpoint being determined as a function of the first value of the first characteristic; determining second setpoints for controlling the cyclic pitch and the collective pitch of the first blades of the main rotor(s), the second setpoints being determined as a function of the second value of the second characteristic; and automatically controlling the propeller(s) using the first setpoint for controlling the pitch of the second blades, and automatically controlling the main rotor(s) using the second setpoints for controlling the cyclic pitch and the collective pitch of the first blades by means of the automatic piloting device (As noted in the response to claim 1, Villa teaches determining the first and second characteristics in addition to first and second values based off of those characteristics. ¶ [0005] teaches that the system weighs options of different routes based on these characteristics, and selects the flight envelope based on the optimized route provided the parameter or combination of parameters selected.¶[0028-0029] teach the pitching capabilities of the propellers during flight transitions. ¶ [0035] teaches that the aircraft may be flown autonomously. Additionally, ¶ [0088-0092] teaches the use of a combination of sensors/processors/computers/controller to modify translative, propeller speed, or choices in propulsor usage based on the preselected parameters.).
Regarding claim 5, Villa teaches the invention discussed in claim 1, wherein the step of implementing the stabilized flight phase includes the following substeps: determining a first setpoint for application to the propeller(s) as a function of the first value of the first characteristic (See responses to claims 1 and 4); determining at least one second setpoint for application to the main rotor(s) as a function of the second value of the second characteristic (see responses to claims 1 and 4); and displaying the first setpoint and the second setpoint(s) on a display device of the hybrid helicopter (¶[0099-0101] teaches the use of a computer hardware architecture comprising one of personal computer, tablet, PDA, mobile telephone, etc. capable of specifying operations and within which the set of instructions can be executed to perform the methodologies explained in the responses to the previous claims. Further, the architecture may comprise a touchscreen display or a video display unit).
Regarding claim 6, Villa teaches the invention discussed in claim 5, wherein the first setpoint is equal to the first value of the first characteristic and the second setpoint(s) is/are equal to the second value of the second characteristic (Examiner believes the responses provided for claims 1, 4, and 5 satisfy this limitation. Arbitrary setpoints may be selected based on the flight envelope desired per ¶ [0005]).
Regarding claim 8, Villa teaches the invention discussed in claim 1, wherein the stabilized flight phase comprises a horizontal flight on the level with zero slope (¶ [0035]), an upward flight with a positive non-zero aerodynamic slope (¶ [0035]), or a downward flight with a negative non-zero aerodynamic slope (¶ [0035]).
Regarding claim 9, Villa teaches the invention discussed in claim 1, wherein the flight conditions also include a current weight of the hybrid helicopter, an outside temperature outside the hybrid helicopter and/or an outside atmospheric pressure (¶ [0060, 0075, 0080, 0085, 0098]).
Regarding claim 10, Villa teaches the invention discussed in claim 1, wherein the method includes a preliminary step of establishing databases (¶ [0048, 0105]), the databases including firstly the first database enabling the first values of the first characteristic of the propulsion propeller(s) to be determined as a function of the values of the speed relative to air of the hybrid helicopter and as a function of the aerodynamic slope, and secondly the second database enabling the second values of the second characteristic to be determined as a function of the first values of the first characteristic (¶ [0022, 0060-0061, 0080, 0085-0086, 0088, 0091-0093, 0098]).
Regarding claim 11, Villa teaches the invention discussed in claim 10, wherein the first database includes: either an array of first optimized curves putting the first characteristic and the speed relative to air of the hybrid helicopter into relation with one another (¶ [0022, 0060-0061, 0080, 0085-0086, 0088, 0091-0093, 0098]), each first optimized curve corresponding to the aerodynamic slope (¶ [0005]); or an array of first optimized ranges (¶ [0064-0065, 0083-0086]), each optimized range putting the first characteristic and the speed relative to air of the hybrid helicopter into relation with one another, each first optimized range corresponding to the aerodynamic slope (¶ [0005]); or a numerical simulation algorithm (¶ [0061]) or one or more equations putting the first characteristic, the speed relative to air of the hybrid helicopter and the aerodynamic slope into relation with one another (see response to claim 10); and the second database includes: either an array of second curves, each second curve putting the first characteristic and the second characteristic into relation with each other (¶ [0005]), each second curve corresponding to the aerodynamic slope; or a numerical simulation algorithm (¶ [0061]) or one or more equations putting, in particular, the first characteristic, the second characteristic and the aerodynamic slope, as well as optionally the speed relative to air of the hybrid helicopter (10), into relation with one another (¶ [0022, 0060-0061, 0080, 0085-0086, 0088, 0091-0093, 0098]). 
Regarding claim 12, Villa teaches the invention discussed in claim 1, wherein the first characteristic of the propeller(s) comprises a control order for controlling the pitch of the second blades of the propeller(s) or indeed a control order for controlling first thrust exerted by the propeller(s) and contributing in part to the forward propulsion of the hybrid helicopter (¶ [0028-0029]).
Regarding claim 13, Villa teaches the invention discussed in claim 1, wherein the second characteristic of the main rotor(s) comprises an angle of incidence of the rotor disk of the main rotor(s) or indeed a control order for controlling second thrust exerted by the main rotor(s) (¶ [0028-0029]).  
Regarding claim 14, Villa teaches the invention discussed in claim 1, wherein the method includes an additional step of inhibiting the method when the flight phase of the hybrid helicopter is not a said stabilized flight phase (¶ [0029] teaches a transition to descent configuration).
Regarding claim 15, Villa teaches the invention discussed in claim 14, wherein a non-stabilized flight phase is established whenever any one of the following conditions is satisfied: the aerodynamic slope of the hybrid helicopter is not constant; a load factor of the hybrid helicopter is not constant; the speed relative to air of the hybrid helicopter is not constant; a pitch angle or a roll angle of the hybrid helicopter is not constant; a load factor of the hybrid helicopter is not constant; or an action undertaken by a pilot on a flight control of the hybrid helicopter is detected (¶ [0029] teaches a transition to descent configuration).  
Regarding claim 16, Villa teaches the invention discussed in claim 1, wherein, with the hybrid helicopter including at least one stabilizer provided with at least one movable segment enabling the longitudinal balance of the hybrid helicopter to be controlled (¶ [0027]), the method includes an additional step of controlling an angular position of the movable segment(s) (¶ [0027]).
Regarding claim 18, Villa teaches a hybrid rotorcraft including: a fuselage (Figure 1); at least one main rotor provided with a plurality of first blades and providing the hybrid helicopter with at least part of its lift and/or forward propulsion (Figure 1); at least one propeller provided with a plurality of second blades and providing the hybrid helicopter with at least part of its forward propulsion (Figure 1); an automatic piloting device (¶ [0035]); at least one sensor determining the flight conditions of the hybrid helicopter (¶ [0022-0024]); and at least one calculator (¶ [0049]); wherein the calculator is configured to implement the method according to claim 1 (¶ [0005, 0022-0025, 0045-0055, 0059-0061, 0064-0069, 0073-0074, 0084-0101]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Villa (US 20190340933 A1).
Regarding claim 7, Villa teaches the invention discussed in claim 5, but fails to specifically teach wherein the first setpoint comprises a control order for controlling the pitch of the second blades of the propeller(s) and the second setpoint(s) comprise(s) a control order for controlling the cyclic pitch of the first blades of the main rotor(s) and a control order for controlling the collective pitch of the first blades of the main rotor(s). However, Villa teaches determining the first and second characteristics in addition to first and second values based off of those characteristics. ¶ [0005] teaches that the system weighs options of different routes based on these characteristics, and selects the flight envelope based on the optimized route provided the parameter or combination of parameters selected.¶[0028-0029] teach the pitching capabilities of the propellers during flight transitions. ¶ [0035] teaches that the aircraft may be flown autonomously. Additionally, ¶ [0088-0092] teaches the use of a combination of sensors/processors/computers/controller to modify translative, propeller speed, or choices in propulsor usage based on the preselected parameters. As is known in the art, the control system for the autonomous aircraft would have to control the pitch of the propellers to take off, fly the respective flight envelope based on the parameters selected, and land at the conclusion of the flight. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Villa’s rotorcraft comprised a control command to control the pitch of the propellers of the aircraft.
Regarding claim 17, Villa teaches the invention discussed in claim 1, but fails to specifically state wherein the method includes an additional step of reducing a speed of rotation NR of the main rotor(s). However,  ¶ [0022, 0092-0093, 0098] of Villa specifically teaches a change in propeller speed to mitigate noise to reduce environmental impact. Additionally, it is well known in the art that reducing the speed of the main rotor(s) takes place at the conclusion of a flight profile. As such, it would have been obvious to one of ordinary skill in the art prior the effective filing date to specify that Villa’s rotorcraft reduced a speed of rotation of the main rotor(s). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kearney-Fischer ( US 20180319491 A1)- Villa was selected as the best available art in the interest of compact prosecution per MPEP 2120. However, applicant is advised that Kearney-Fischer also stands as a basis of rejection/obviousness in that it comprises an autonomous rotorcraft that controls, calculates, monitors, regulates, and pilots the aircraft based on a series of parameters including  noise propagation/interference, weather conditions, flight phases, permissible variants, and propeller/rotor blade characteristics. (¶ [0045-0085]). 
Pham (US 20050045762 A1)- comprises an analogous aircraft with noise mitigation capabilities. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/             Examiner, Art Unit 3644                                                                                                                                                                                           

/TIMOTHY D COLLINS/             Supervisory Patent Examiner, Art Unit 3644